Citation Nr: 0124691	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  00-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29, based on hospitalization from 
October 22, 1994 to November 16, 1994.

2.  Entitlement to an effective date earlier than September 
25, 1997, for the assignment of a disability evaluation in 
excess of 50 percent for post traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1971 and subsequent active duty for training with both the 
U.S. Army Reserves and the National Guard.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's period of hospitalization from October to 
November 1994 was not for treatment of a service- connected 
disability.

3.  It is not factually ascertainable that the veteran was 
entitled to a 70 percent disability evaluation prior to 
September 25, 1997, or a 100 percent disability evaluation 
prior to July 28, 1998, for his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a temporary total 
evaluation under 38 C.F.R. § 4.29 (2000) based on 
hospitalization in October and November 1994 have not been 
met.  38 C.F.R. § 4.29 (2000).

2.  The criteria for an effective date earlier than September 
25, 1997, for a 70 percent disability rating, or for an 
effective date earlier than July 28, 1998, for a 100 percent 
disability rating for PTSD have not been met.  38 C.F.R. 
§§ 5103A, 5107, 5110 (West 1991 & Supp 2001); 38 C.F.R. 
§§ 3.102, 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to a temporary total 
rating for his VA hospitalization from October 22, 1994 to 
November 16, 1994, as he was treated primarily for his PTSD.  
He also contends that he is entitled to an earlier effective 
date for his 100 percent schedular evaluation for PTSD.  He 
believes the correct date should be October 26, 1994, the 
original date he submitted his claim for an increased 
evaluation.  

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000 became law.  This liberalizing 
legislation is applicable to the appellant's claim.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  Regulations implementing 
the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)), are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

The RO notified the veteran of its denial of his claims for 
benefits under 38 C.F.R. § 4.29 and an increased evaluation 
for PTSD in June 1995 and provided him a copy of the rating 
decision with an explanation of his appellate rights.  The 
statement of the case discussed the evidence of record, the 
applicable statutory and regulatory law and the reasons his 
claims were denied.  In August 1995, the RO issued a letter 
to the veteran's recent employer requesting treatment 
records.  The veteran submitted a statement in support of his 
claim in November 1995, indicating that he wanted the RO to 
request statements from two employees of his former employer.  
Supplemental statements of the cases regarding these claims 
were issued in April and December 1996, June and August 1997, 
and June and September 1999.  In February 2000, the RO 
notified the veteran of its decision to increase his 
evaluation of PTSD to 70 percent effective September 25, 
1997, and to 100 percent, effective July 28, 1998.  He was 
provided a statement of the case regarding an earlier 
effective date that same month and a supplemental statement 
of the case in May 2000.  Again, the statement and 
supplemental statements of the case discussed the evidence of 
record, the applicable statutory and regulatory law and the 
reasons his claim was denied.  The veteran was afforded a 
Travel Board hearing in April 2001 before the undersigned 
member.  At that time he indicated that he believed that VA 
treatment records dating from the end of 1994 until 1996 were 
missing from his claims file.  He testified that he received 
no private treatment for his PTSD.

After reviewing the record, Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the veteran adequate notice 
regarding the evidence necessary to substantiate his claim 
and that no further assistance to the veteran is required to 
comply with the duty to assist mandated by statute.  In this 
respect, the Board acknowledges that the veteran requested 
the RO get personal statements from his previous co-workers 
and that he believed pertinent VA treatment records were 
missing; however, the RO advised the veteran that he had 60 
days to submit any further evidence he felt relevant in its 
April 1996 supplemental statement of the case, after having 
listed the evidence of record and advising the veteran of the 
reasons his claims were denied.  Moreover, the RO has 
repeatedly requested the veteran's VA treatment records and, 
while receiving only a discharge summary for his 
October/November hospitalization, has received treatment 
records just prior to and subsequent to the hospitalization.  
Therefore, the Board is persuaded that the RO has adequately 
fulfilled its duty to assist the veteran.  38 U.S.C.A. 
§ 5103A.

Factual Background

An October 1988 Board decision granted service connection for 
PTSD.  The RO awarded the veteran a 30 percent evaluation for 
his PTSD in a subsequent November 1988 rating decision.  In 
its September 1990 decision, the Board increased the 
evaluation for PTSD to 50 percent.  The veteran submitted 
claims for an increased evaluation for PTSD in November 1990 
and May 1992.  He also filed a claim for a total rating based 
on unemployability due to service connected disability.  
These claims were denied in December 1992 and April 1993 
rating decisions and the veteran did not appeal.  On October 
26, 1994, the veteran submitted a claim for an increased 
evaluation for PTSD and for a temporary total rating pursuant 
to 38 C.F.R. § 4.29 for his VA hospitalization beginning 
October 22, 1994. 

VA treatment records, dating from October 1993 to October 
1994, show that the veteran had symptoms of depression and 
exacerbation of his PTSD in August 1994 and requested and was 
started on Prozac.  Later that month, he indicated he felt 
better, but was depressed, had low energy and felt irritable 
with his manager.  He experienced paranoid feelings in 
traffic.  A September 1994 progress note indicates that he 
was seen on an emergency basis talking of work-related 
problems that had culminated in his physical restraint during 
an altercation with his supervisor.  Another progress note 
seven days later, shows that the psychiatrist felt the 
veteran looked calmer and recommended he return to work.  An 
October 1994 progress note, dated two days prior to the 
veteran's hospitalization, the veteran wanted an appointment 
to discuss his recent suspension from his employment.  The 
psychiatrist noted that the veteran sounded coherent and not 
psychotic.  However, he was unable to meet with the physician 
because of transportation problems.  

The November 1994 VA discharge summary reveals that the 
veteran requested voluntary admission because of his 
suspension from his job and increasing conflict with his 
supervisor.  He reported being dependent on marijuana and 
requested help with his problem.  He was willing to seek dual 
diagnosis of marijuana abuse.  He was observed for signs of 
any substance withdrawal and later had privileges extended to 
him.  During the initial withdrawal period he took medication 
as required for anxiety and reported difficulty sleeping 
because of nightmares.  Medication improved his sleep and he 
was also given Zoloft for treatment of his atypical 
depression.  He was awaiting acceptance to the dual diagnosis 
program, but later stated his use of marijuana was not a 
problem and that he did not believe himself to be an addict.  
He was discharged at his request.  His Axis I diagnoses 
included marijuana abuse, past history of alcohol abuse and a 
history of PTSD.  His Global Assessment of Functioning (GAF) 
score was 50 on admission and 70 at the time of his 
discharge.

VA treatment records, dating from March to December 1995, 
indicate that the veteran was initially seen in November 1995 
for screening and evaluation for the PTSD outpatient program.  
He complained of depression, flashbacks, fear, severe 
anxiety, avoidant behavior, mood swings, anger outbursts, 
intrusive thoughts, nightmares, sleep disturbance, numbing of 
emotions and loss of interest in activities.  Objectively, he 
appeared appropriately dressed and groomed.  He was alert and 
oriented in three spheres with intact long- and short-term 
memory.  There was no evidence of delusions or hallucinations 
and he denied any suicidal or homicidal ideation.  His 
insight and judgment were assessed as good with no evidence 
of psychomotor agitation or retardation.  He made good eye 
contact and his mood was euthymic with a wide range of 
affect.  His speech was at a normal rate and tone, and was 
also productive, relevant, coherent and goal directed.  Later 
that month, he reported daily flashbacks prompted by music 
and children and mood swings with depression and anxiety, 
anger and decreased sleep.  A December 1995 progress note 
shows that he reported an improvement in the frequency of his 
nightmares after his medication was increased, but had no 
change in his other symptoms.

A December 1995 VA psychological assessment notes the 
veteran's complaints of depression, flashbacks, fear, severe 
anxiety, total avoidance and mood swings that had worsened in 
the previous six months.  He also complained of sleep 
disturbance, loss of interest in activities and a numbing of 
emotions.  The Personality Assessment Inventory (PAI) was 
administered.  Although the veteran was compliant with the 
evaluation process, the examiner noted that his responses 
were such that might produce findings overrepresenting the 
extent and degree of significant testing findings in certain 
areas.  His profile pattern suggested a person with thinking 
and concentration problems, accompanied by distress and 
dysphoria.  Such a person was likely to be withdrawn, 
isolated and feel estranged from others.  Often the profiled 
person would report marked anxiety and depression.  His 
profile was also consistent with a substance abuser and would 
likely have impulsive behavior that could sometimes be 
reckless or dangerous.

VA treatment records, dating from December 1995 to March 
1996, show that the veteran continued to attend group and 
individual therapy sessions.  In late December 1995 he 
described himself as feeling nervous and complained of 
flashbacks (which the examiner believed to more likely be 
intrusive recollections), poor impulse control and 
occasionally engaged in risky behavior.  He admitted to 
periods of anger but denied any physical confrontations.  The 
examiner observed that the veteran's speech was fluent and 
well-articulated.  He had unremarkable psychomotor behaviors 
and appeared to have adequate attentional and concentrational 
abilities with no apparent memory problems.  His affect was 
within normal range, reactive and euthymic.  He denied any 
suicidal or homicidal ideation but admitted to past periodic 
thoughts of self-harm.  There was no evidence of 
hallucinations, delusions, obsessions or compulsions.  In 
January 1996 he complained of decreased sleep, mood swings 
with occasional depressed mood, irritability and 
concentration problems.  He also complained of occasional 
flashbacks.  He denied any suicidal or homicidal ideations.  
He was assessed as stable.  He had increased irritability, 
depression and sleep disturbance in February and March 1996 
associated with his therapy, but was assessed as stable 
throughout March 1996.

During his March 1996 VA psychiatric examination, the veteran 
complained of increased sleep disturbance (averaging five to 
six hours of sleep a night), nightmares every night, 
flashbacks two to three times a week and almost constant 
anxiety attacks.  He described avoidant behavior due to his 
anxiety and fear of flashbacks.  He reported almost 
physically attacking his former boss in October 1994 and 
attempting suicide while driving his car shortly thereafter.  
He was hospitalized for twenty-three days and was attending 
VA partial hospitalization at the time of the examination.  
The examiner observed no evidence of any psychomotor 
agitation.  The veteran was cooperative and irritable with an 
euthymic mood and full range of affect.  He did not seem 
depressed or anxious.  He denied any suicidal or homicidal 
ideation, or any hallucinations or delusions, although he 
reported seeing a shadow from the corner of his eye which 
made him anxious.  The examiner found him to be cognitively 
intact with some memory and concentration problems.  He was 
very concrete in his interpretation of proverbs.  His 
judgment was sound.  The diagnosis was PTSD and the GAF score 
was assessed as 60.  The examiner opined that the veteran was 
not depressed or anxious at the time of the examination.

A May 1996 letter from a readjustment counseling specialist 
at the Tampa Vet Center, indicates that the veteran had 
attended counseling and group sessions at the center.  His 
PTSD symptoms were described as including chronic anxiety, 
episodic panic attacks, intrusive recollections, recurrent 
nightmares, sleep disturbance, anger outbursts, social 
isolation, constricted affect and a frequent sense of being 
overwhelmed and confused with uncontrollable crying spells, a 
lack of motivation and a chronic sense of doom or of a 
shortened life span.  The specialist stated that the veteran 
was learning how to adjust to his automatic drives and 
defenses and had new coping skills but that he would require 
long-term treatment and that his prognosis for improvement 
was poor.

VA treatment records, dating from October 1996 to March 1997 
show ongoing individual and group therapy.  The veteran 
continued to have PTSD symptoms.  An October 1996 treatment 
record described his symptoms as mild to moderate with a GAF 
score of 65. 

In March 1997, the veteran underwent a VA psychiatric 
examination.  He reported last working in 1995 and stated 
that he had no desire to work because he felt he was only 
setting himself up for failure.  He complained of sleep 
disturbance and got up in the night to check the locks on his 
doors and windows.  He described his biggest problem as 
controlling his temper.  He also complained of a phobia of 
being shot in the head while driving and intrusive thoughts 
of Vietnam.  He avoided thinking of Vietnam, but certain 
sights or odors often triggered recollections or thoughts.  
He denied having any close friends.  The veteran was 
extremely angry and loud at the outset of the examination, 
cursing frequently, but quickly settled down and became 
cooperative, only mildly irritable throughout the remainder 
of the examination.  He appeared somewhat unkempt and 
unshaven.  His speech was coherent, logical and goal 
directed.  His mood was quite irritable and at times 
dysphoric when discussing Vietnam.  His affect was congruent 
with his mood and was quite restricted and nearly tearful at 
times.  His memory, attention and concentration were intact.  
He did not express suicidal ideation, intent or plan.  There 
was no evidence of any hallucinations, delusions or paranoia.  
The diagnosis was PTSD with a GAF score of 51.  The examiner 
opined that the veteran had significant social impairment due 
to his PTSD symptoms.  He had virtually no friends except for 
an on and off troubled relationship.  His PTSD symptoms also 
caused a great deal of difficulty in the workplace outside of 
his having been a pilot.

A June 1997 letter from a readjustment counseling specialist 
at the Tampa Vet Center, updating the veteran's treatment 
summary, indicates that he continued to attend weekly 
maintenance group therapy augmented by crisis intervention 
and one-on-one sessions on an as needed basis.  The 
specialist opined that the veteran had reached maximal 
clinical benefit and that his deep-seated anger was a 
critical roadblock in his treatment.  The specialist further 
opined that the veteran would likely continue to have 
episodes of acute distress and severe depression.  His 
ongoing medication and supportive counseling were the only 
things that prevented him from further decompensation.  The 
specialist believed that the veteran would, even so, require 
periodic inpatient stabilization in the future.  The 
specialist assessed chronic and severe PTSD with permanent 
functional deficits and social impairments.  

VA treatment records, dating from March to September 1997 
note that the veteran continued in counseling and group 
sessions.  In March 1997, he reported less irritability and 
anxiety after discontinuing caffeine from his diet.  He also 
reported better sleep.  His mood was described as more 
stable, his speech more normal and less pressured.  There was 
no evidence of any depressive or manic symptoms or any 
psychotic symptoms.  His appetite and energy were good and he 
denied any suicidal or homicidal ideation.  He was assessed 
as stable and doing better.  His condition continued to be 
assessed as stable throughout July 1997, despite the death of 
his father in June 1997.  In August 1997, he reported 
increased PTSD symptoms and depression that may have been 
related to recent stress.  The assessment was moderate PTSD.  
A September 1997 general medical note indicated that the 
veteran's prognosis was guarded because of the chronicity of 
his PTSD symptoms and that no opinion or conclusion could be 
offered regarding his basic employability or the degree of 
his disability.  

In September 1997, the veteran's VA treatment records 
indicate a change in his GAF scores.  A September 2nd general 
note shows that he continued to report moderate to severe 
PTSD symptoms without change.  He was assessed with moderate 
to severe PTSD.  A September 4th progress note indicates that 
he participated in a PTSD group session and was generally 
stable with euthymic mood and consistent, responsive affect.  
There were no reports indicative of suicidal or homicidal 
ideation or of formal thought disorders.  The diagnoses were 
PTSD, recurrent depression and rule out bipolar disorder.  
His GAF score was assessed as 45.  A September 9th treatment 
record shows he reported increased sleep disturbance, 
irritability and anxiety, with reported hallucinations, 
described as indistinct movement in his peripheral vision.  
Objectively, he was alert and oriented, well groomed and 
dressed, and appropriate.  He was mildly to moderately 
agitated and reported an increasingly distressed mood with 
which his affect was consistent.  His insight seemed somewhat 
limited and his judgment was intact.  He was diagnosed with 
PTSD and rule out mood disorder related to a general medical 
condition.  His GAF was 45.  A September 19th treatment 
record shows similar findings with diagnosed moderate to 
severe PTSD, moderate recurrent major depression and doubtful 
bipolar disorder.  On September 23rd, he was diagnosed with 
PTSD and given a GAF of 65.  A September 25th treatment 
record indicates the veteran attended group therapy and was 
diagnosed with PTSD and given a GAF score of 45.  

Thereafter, the veteran's VA treatment records throughout the 
remainder of 1997 and most of 1998 continue to show similar 
complaints and GAF scores averaging approximately 45, with a 
few higher evaluations.  An October 16, 1997, group therapy 
note does show a GAF score of 40; however the accompanying 
mental status examination was within normal limits with no 
evidence of suicidal or homicidal ideation or psychotic 
symptoms.  Early June 1998 treatment records indicate that 
the veteran had panic attacks more frequently, as often as 
several times a week with anxiety, palpitations, sweating and 
feelings of doom.  He was also experiencing anticipatory 
anxiety.  Although very nervous and anxious, he was coherent, 
logical and relevant.  He had abstract thoughts and was not 
psychotic.  By June 24, 1998, he reported almost daily panic 
attacks.  Again, he was coherent, logical and relevant, had 
abstract thoughts and was not psychotic.  A July 6, 1998, 
general note shows that he continued to complain of daily 
panic attacks with little relief.  He was assessed with PTSD 
and panic attacks and assigned a GAF score of 41.  A July 28, 
1998, follow-up record shows that the veteran complained of 
increasing irritability and difficulty coping with his 
anxiety and panic attacks, as well as feelings of rage over 
minor things.  He reported decreased nightmares, with no 
recent flashbacks although he did ruminate over his role as a 
helicopter pilot frequently.  The diagnoses included PTSD and 
a GAF score of 40.  

In August 1998, the veteran submitted statements from his 
brother, sister and a friend.  They all state that he had 
problems with his memory, depression and anxiety and that he 
had difficulty coping with employment.  His sister stated 
that he had problems with survivor guilt and his brother 
mentioned that he had wide mood swings with suicidal and 
homicidal tendencies.

During his April 1999 VA psychiatric examination, the veteran 
complained of being easily frustrated and having problems 
with intense road rage.  He also complained of survivor 
guilt.  Examination revealed him to be well groomed and 
cooperative.  His mood was depressed and his affect 
restricted.  His speech was within normal limits and his 
thought content was without homicidal ideation, he had 
experienced vague suicidal ideation.  There was no evidence 
of flight of ideas or ideas of reference or delusions.  His 
general information and memory were intact and his 
concentration fair.  His insight and judgment were also 
deemed fair.  The diagnosis was PTSD with a GAF score of 55 
to 60.  The examiner opined that the veteran would have a 
substantially worsening of his PTSD symptoms if he were to 
return to full time employment but that his inability to 
maintain full time employment was no solely due to his PTSD 
as there was evidence that he had difficulty controlling his 
anger prior to service.  

In a February 2000 rating decision, the RO granted a 70 
percent evaluation for the veteran's PTSD, effective from 
September 25, 1997, and a 100 percent evaluation effective 
from July 28, 1998.

During his April 2001 Travel Board hearing before the 
undersigned Member, the veteran testified that he was 
hospitalized in October 1994 because he had been in a serious 
altercation with his supervisor and was released from his 
employment.  Afterwards he made a suicide attempt.  He did 
not understand why his admitting diagnosis was for marijuana 
abuse, although he admitted a history of self-medicating with 
marijuana.  He did not receive any real treatment during his 
hospitalization and stated he felt ignored.  The veteran 
testified that he had spent some effort getting the discharge 
summary and believed that the physician writing the report 
wrote it sometime afterwards and had forgotten what the 
actual treatment was.  He denied any hospitalizations since 
1994.  The veteran testified that he initially opened his 
claim for an increased evaluation for PTSD in late 1994.  He 
believed he should be awarded a 100 percent rating back to 
the date of his initial claim.  He submitted a waiver of RO 
initial consideration of all evidence submitted subsequent to 
the last statement of the case.

Statements from the veteran's girlfriend, a registered nurse, 
in March 2000 and April 2001, indicate that she believed he 
was 100 percent disabled by his PTSD for the prior eight 
years and that he had high levels of anxiety, depression, 
avoidance of people and social situations, as well as 
flashbacks, intrusive thoughts, extreme nervousness and 
trouble sleeping.  He also had phobias and panic attacks and 
was prone to make bad decisions.  

An April 2001 statement from the veteran's ex-wife reveals 
that the veteran became very withdrawn from her and his 
children and physically abused her on one occasion.  He would 
awaken screaming from nightmares and she witnessed his 
flashbacks on several occasions.  

Analysis

Temporary Total Rating under 38 C.F.R. § 4.29

Entitlement to benefits under 38 C.F.R. § 4.29 requires 
hospitalization for treatment of a service- connected 
disability for a period in excess of 21 days.

Unfortunately, the evidence of record indicates that the 
condition treated during the veteran's hospitalization in 
October 1994 was not and is not service-connected.  In this 
regard, while the discharge summary shows a diagnosis of 
"history of PTSD" the summary states that the veteran was 
admitted for substance withdrawal while awaiting admission to 
the dual diagnosis program.  Although he was hospitalized for 
23 days, he only reported difficulty sleeping and nightmares 
during the initial withdrawal period.  There is no evidence 
that he was treated for PTSD for more than 21 days.  
Otherwise, he was treated for his withdrawal and depression.  
He is not service connected for either disability.  As such 
there is no basis to establish entitlement to the benefits 
sought by the veteran.  Therefore, the Board must deny the 
veteran's appeal as he does not meet the criteria for 
eligibility for the benefits under 38 C.F.R. § 4.29.

Earlier Effective Date for Increased Evaluation

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  An increase in disability compensation may be granted 
from the earliest date on which it is factually ascertainable 
that an increase in disability occurred if the claim for an 
increase is received within one year from that date.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board notes that the regulations for evaluating 
psychiatric disabilities were changed during the veteran's 
previous claim for an increased evaluation and prior to his 
current claim for an earlier effective date.  During the 
pendency of the veteran's previous appeal, VA promulgated new 
regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  However, when amended regulations expressly 
state an effective date and do not include any provision for 
retroactive applicability, application of the revised 
regulations prior to the stated effective date is precluded, 
notwithstanding Karnas.  Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  Therefore, prior to November 7, 1996, only the 
previous version of the rating criteria could be applied to 
the veteran's PTSD.  As of November 7, 1996 whichever version 
of the rating criteria is more favorable to the veteran must 
be applied.

The Board notes that the RO has applied both versions of the 
regulations in determining the assigned percentage 
evaluations.  Accordingly, the Board may similarly consider 
each version of the regulations without determining whether 
the veteran will be prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous version of the rating schedule, a 50 
percent rating was warranted when the ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired, and when by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent rating was in order when the 
ability to establish and maintain effective or favorable 
relationships with people was severely impaired, and when the 
psychoneurotic symptoms were of such severity and persistence 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was assigned when 
the attitudes of all contacts except the most intimate were 
so adversely affected as to result in virtual isolation in 
the community; when there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and when 
the veteran was demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Code 9411 (in effect prior to 
November 7, 1996).  Under this version of the rating 
criteria, demonstrable inability to obtain or retain 
employment is a satisfactory basis for a 100 percent rating.  
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

Under the amended rating criteria, a 50 percent rating is be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is appropriate when there 
is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
rating is in order when there is total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  38 C.F.R. § 4.130, Code 9411 (2000).

After reviewing the record in this case, the Board finds that 
entitlement to an effective date earlier than September 25, 
1997, for the granting of a 70 percent rating, is not 
warranted.  Although a June 1997 from the Vet Center 
counseling specialist assesses the veteran's PTSD as severe, 
the overwhelming preponderance of the medical evidence of 
record, while indicating significant impairment, does not 
demonstrate that severe social and industrial impairment or 
occupational and social impairment indicating deficiencies in 
most areas, prior to September 25, 1997, as a result of his 
PTSD exclusively.  In this respect, the Board notes that VA 
treatment and compensation examinations prior to September 
1997, repeatedly indicate mild, moderate and significant 
levels of impairment with GAF scores indicative of moderate 
impairment.  The treatment records consistently indicate that 
while he was socially isolated, he was coherent, oriented and 
logical.  On September 2, 1997, he was diagnosed with 
moderate to severe PTSD.  While he received a GAF of 45, 
indicating serious symptoms, as early as September 4, 1997, 
this score was based on a diagnosis that included more than 
his PTSD.  Moreover, he was continued to be assessed with 
moderate to severe PTSD and higher GAF scores until September 
25, 1997, when he was diagnosed with PTSD and first given a 
GAF score reflective of serious symptoms that was based on 
his PTSD symptoms exclusively.  Therefore, the medical 
evidence prior to September 25, 1997, does not indicate 
symptomatology so severe as to warrant a 70 percent 
evaluation. 

Likewise, a review of the record further shows that 
entitlement to an effective date earlier than July 28, 1998, 
for the granting of a 100 percent rating, is not warranted.  
Again, the veteran's symptoms and GAF scores remain fairly 
static from September 25, 1997, until July 28, 1998, when he 
complained of increasing PTSD symptoms and constant anxiety 
and was assessed with a GAF score indicative of major 
impairment in work and social relations.  In this regard, the 
Board acknowledges that he received such a GAF score, on 
October 16, 1997; however, the accompanying mental status 
examination was within normal limits.  Moreover, although he 
reported increased panic attacks and anxiety as early as June 
1998, it was not until July 28, 1998, that he complained of 
increasing irritability and difficulty coping and received a 
GAF score consistent with major impairment.  Therefore, the 
medical evidence prior to July 28, 1998, does not indicate 
symptomatology so severe as to warrant a 100 percent 
evaluation.

As noted above, the proper effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1).  Since it is not factually 
ascertainable that the veteran's disability had increased 
prior to September 25, 1997, and did not again increase prior 
to July 28, 1998, the Board finds that the proper effective 
dates are September 25, 1997, for a 70 percent evaluation and 
July 28, 1998, for a 100 percent evaluation.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against entitlement to an effective date earlier than 
September 25, 1997, for a 70 percent evaluation, or an 
effective date earlier than July 28, 1998, for a 100 percent 
evaluation for PTSD.  38 U.S.C.A. §§ 5107(b), 5110; 38 C.F.R. 
§§ 3.102, 3.400.



ORDER

Entitlement to benefits under 38 C.F.R. § 4.29 is denied.

Entitlement to an effective date earlier than September 25, 
1997, for a 70 percent evaluation and an effective date 
earlier than July 28, 1998, for a 100 percent evaluation for 
PTSD is denied.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

